         Case 1:18-cv-02869-JPB Document 80 Filed 03/25/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 PAMELIA DWIGHT, et al.,
               Plaintiffs,                        CIVIL ACTION NO.
        v.                                        1:18-CV-2869-JPB
 BRAD RAFFENSPERGER, in his
 official capacity as Secretary of State
 of the State of Georgia,
               Defendant.


                                        ORDER

       This matter came before the Court on Defendant’s Motion for Summary

Judgment [Doc. 65] and Plaintiffs’ Motion for Partial Summary Judgment [Doc.

66]. Having reviewed the parties’ filings, the Court believes oral argument is

appropriate. The Court is particularly interested in hearing more about Plaintiffs’

alleged delay in bringing the case and any alleged undue prejudice to Defendant

resulting therefrom regarding Defendant’s laches argument as it pertains to

Plaintiffs’ request for injunctive relief.

       Because oral argument is appropriate in this case, Defendant’s Motion for

Summary Judgment [Doc. 65] and Plaintiffs’ Motion for Partial Summary

Judgment [Doc. 66] are DENIED as moot pending oral argument. The Clerk is
        Case 1:18-cv-02869-JPB Document 80 Filed 03/25/20 Page 2 of 2




DIRECTED to terminate the pending motions [Doc. 65; Doc. 66], and the Clerk

shall renew and resubmit the motions [Doc. 65; Doc. 66] upon the conclusion of

the hearing. The Court will issue a separate order setting the date and time for oral

argument.

      SO ORDERED this 25th day of March, 2020.




                                       _______________________
                                       J. P. BOULEE
                                       United States District Judge




                                          2
